AQ 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet |

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA Judgment in a Criminal Case

(For a Petty Offense)
EDCR19-00262-KK

Case No. CCI5 7054371
USM No.
Rebecca Abel, DFPD

Defendant's Attorney

Vv.
CASE, ZACHARY W

 

THE DEFENDANT: CASE, ZACHARY W

THE DEFENDANT pleaded rif guilty O nolo contendere to count(s) One a
Cl THE DEFENDANT was found guilty on count(s)

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
43 CFR 8341.1(d) DUI .08% or Greater 02/03/2019 One
CVC 23152(b)

The defendant is sentenced as provided in pages 2 through 3 _. of this judgment.

Ol THE DEFENDANT was found not guilty on count(s)

Ci Count(s) ttt jw Cis CO) are dismissed on the motion of the United States.

; It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines. restitution. costs, and special assessments imposed by this judgment are fully paid, JLordered
to pay restitution. the defendant must notify the court and United States attorney of material changes in economic circuppStree@

V7

      
  

Last Four Digits of Defendant's Soc. Sec. No.: 7622 July 12, 2019

t sition of Judgment
Defendant's Year of Birth: 1991 _ I Lm”

Date o
City and State of Defendant's Residence: 0 Signature of Judge

RANCHO CUCAMONGA, CA

 

 

  
 

ost, of &

FRG

Kenly Kiya Kato, United States Magistrate Judgel1/2

Name and Title of Judge
Ao

 

 

Date
AO 245F (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
: Sheet 3 -— Criminal Monetary Penalties

 

 

. Judgment— Page 9 of i wn
DEFENDANT: CASE, ZACHARY W
CASE NUMBER: CC]5 7054371 EDCR19-00262-KK

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS $25.00 $ 390.00 $ 0.00 $ 0.00
{1 The determination of restitution is deferred until + An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
() The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

   

Total Loss** Restitution Ordered or Percent

   

Yame of Payee

        

 

TOTALS § 0.00 0.00

{J Restitution amount ordered pursuant to plea agreement $

Cl The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of'the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant.to 18 U:S.C. § 3612(g).

C}] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
(1 the interest requirement is waived for fine restitution.

CI the interest requirement forthe (© fine [1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,
** Findings for the total amount of losses are required under Chapters LO9A. 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

 
AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
* Sheet 4-— Schedule of Payments

 

 

Judgment--Page = 3 of 5
DEFENDANT: CASE, ZACHARY W
CASE NUMBER: CCI15 7054371 EDCR19-00262-KK.
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:
A [J Lump sum payment of $ _ due immediately, balance due

O not later than teesnh lire cay genta ne Pears PNW NE iatin Arbtaryme gs Simca neste Hannemann giants Aen * or
C) inaceordance with  C, O D, O E,or ( F below); or

{J Payment to begin immediately (may be combined with © C, {1 D,or 1 F below); or
C 1 Payment in equal (e.g. weekly, monthly, quarterly) installments of $ __ over a period of
ae (e.g.. months or years), tocommence (2... 30 o 60 days) after the date of this judgment; or
D © Paymentinequal | _ (€.g., weekly, monthly, quarterly) installmentsof $ _ over a period of
SS _. (@g., months or years), to commence ____ (¢.g., 30 or 60 days) after release from imprisonment to
a term of supervision; or
E 0 Payment during the term of probation will commence within _ (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F Special instructions regarding the payment of criminal monetary penalties:

Monetary penalties in the amount of $415 are due as directed by the U.S. Probation Office payable to:
U.S. District Court

255 E. Temple St., Ste. 1178
Los Angeles, CA 90012

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, ate made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.
(J The defendant shall pay the following court cost(s); 0.00

(J) The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) line interest, (6) community restitution, (7) VTA assessment, (8) penalties, and (9) costs, including cost of prosecution an
court costs.
AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
: Sheet $— Probation

DEFENDANT: CASE, ZACHARY W

CASE NUMBER: = CCI5 7054371 EDCR19-00262-KK.
PROBATION

You are hereby sentenced to probation for a term of:

Three (3) year term of formal probation, which may be converted to informal (unsupervised) probation after one
(1) year upon motion by Defendant or counsel.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.

2, You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of

placement on probation and at least two periodic drug tests thereafter, as determined by the court.
1 The above drug testing condition is suspended, based on the court's determination that you pose a low risk
of future substance abuse. (check if applicable)

4, [] You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

5. C} You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, er
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
location where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

6. {J You must participate in an approved program for domestic violence. (check if applicable)

7, C) You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.

(check if applicable)

8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9, If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay

restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

 
AQ 245T (Rev. TL/16) Judgment in a Criminal Case for a Petty Offense

Sheet 5B — Probation Supervision
Judgment—Page = 5 of 5

DEFENDANT: CASE,ZACHARY Wo EE ere rem
CASE NUMBER: CCI5 7054371 EDCR19-00262-KK.
SPECIAL CONDITIONS OF SUPERVISION

Defendant shall be placed on formal probation for a period of three years. The Court will consider converting to
informal (unsupervised) probation after one year upon motion by Defendant or counsel.

The terms and conditions of probation are as follows:

1) Defendant shall comply with the rules and regulations of the United States Probation Office and General Order
18-10. The travel restriction is stricken.

2) Defendant shall participate in an outpatient alcohol and/or substance abuse counseling and/or treatment program
that includes urinalysis, saliva, and/or sweat patch testing, as directed by the U. S. Probation Office. Defendant
shall abstain from using illicit drugs and abusing alcohol and prescription medications during the period of
supervision.

3) Defendant shall submit to one drug test within 15 days of commencing supervision and at least 2 periodic drug
tests thereafter, not to exceed 8 tests per month, as directed by the U. S. Probation Office.

4) Defendant shall pay all or part of the costs of treating his/her drug and/or alcohol dependency to the aftercare
contractor during the period of supervision based on his/her ability to pay and shall provide proof of payment, as
directed by the U. S. Probation Office,

_ 5) Defendant shall submit to a blood alcohol test upon request by any peace officer.
6) Defendant shall not drive a motor vehicle with any measurable amount of alcohol in his system.
7) Defendant shall not operate a motor vehicle without a valid driver’s license.

8) Defendant shall pay a total monetary sanction of $415 ($390 fine, $25 mandatory special assessment), as
directed by the U. S. Probation Office.

9) Defendant, having been convicted of a violation of California Vehicle Code section 23103, as specified in
section 23103.5, section 23152, or section 23153, is hereby advised that being under the influence of alcohol or
drugs, or both, impairs your ability to safely operate a motor vehicle. Therefore, it is extremely dangerous to
human life to drive while under the influence of alcohol or drugs, or both. If you continue to drive while under the
influence of alcohol or drugs, or both, and, as a result of that driving, someone is killed, you can be charged with
murder. Cal. Veh. Code § 23593(a).

10) Defendant shall submit to a search of his/her person, residence, office, vehicle, or other area under his control,
conducted by the U. S. Probation Office or other law enforcement officer under the direction and the control of the
U.S. Probation Office at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of violation of the conditions of supervision.

11) Defendant shall report telephonically to the U. S. Probation Office located at 312 N. Spring Street, Suite 600, in
Los Angeles, California 90012, telephone number 213-894-3600, no later than 7/19/19..

 

 
